  Case 20-12453         Doc 45      Filed 07/13/20 Entered 07/13/20 13:53:04                Desc Main
                                      Document     Page 1 of 6

                                   FIRST AMENDMENT TO
                               PURCHASE AND SALE AGREEMENT

        THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT
                                                          3 2020 (“Amendment Effective Date”),
(“Amendment”) is being made and entered into as of July ___,
by and between BHF Chicago Housing Group B LLC, an Illinois limited liability company (the
“Seller”) and Saybrook Fund Advisors LLC, a Delaware limited liability company, or its designee (the
“Purchaser”), and approved by UMB Bank, N.A., the duly-appointed and acting successor trustee (the
“Trustee”).
                                               RECITALS

         A.      By that certain Real Estate Purchase and Sale Agreement, with an Effective Date of May
26, 2020 (the “Contract”), by and between Seller, as seller, and Purchaser, as buyer, Seller agreed to sell
to Purchaser, and Purchaser agreed to purchase from Seller, those certain parcels of real property set forth
in Exhibit A of the Contract (the “Property”), upon and subject to the conditions and limitations set forth
therein.

        B.      Seller and Purchaser are entering into this Amendment in order to amend the Contract.

        C.       Unless otherwise provided herein, all capitalized words and terms used in this Amendment
shall have the same meanings ascribed to such words and terms as in the Contract. All references to the
Agreement shall mean the Contract, as modified by this Amendment.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:

         1.      Incorporation of Recitals. The Recitals set forth above are hereby incorporated herein
to the same extent as if fully set forth herein.

     2.      Purchase Price. The Purchase Price is amended to EIGHT MILLION AND NO/100
DOLLARS ($8,000,000.00).

          3.      Due Diligence Period. The Due Diligence period is expired, and Purchaser waives its
right to terminate the Agreement pursuant to Section 8(c) of the Contract.

          4.       Exhibit B to the Contract. Exhibit B of the Contract is hereby amended and restated in
its entirety and is replaced by Exhibit B attached hereto.

          5.     Successors and Assigns. This Amendment shall be binding upon and inure to the benefit
of Seller and Purchaser and their respective successors and permitted assigns.

          6.      No Other Modifications. Except as expressly provided in this Amendment, all
provisions of the Agreement remain in full force and effect and are not modified by this Amendment, and
the parties hereby ratify and confirm each and every provision thereof.

         7.      Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such counterparts shall constitute
one amendment. To facilitate execution of this Amendment, the parties may execute and exchange by
electronic mail, PDF counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form one document.

                                        [Signature Page Follows.]
                                                 1
  Case 20-12453      Doc 45     Filed 07/13/20 Entered 07/13/20 13:53:04           Desc Main
                                  Document     Page 2 of 6

         IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the day and
year first above written.

PURCHASER:                                         SELLER:

SAYBROOK FUND ADVISORS, LLC,                       BHF CHICAGO HOUSING GROUP B
a Delaware limited liability company               LLC, an Illinois limited liability company

                                                   By: Better Housing Foundation
By: __________________________                     Its: Sole Member and Manager
Its: __________________________
          Co-Managing Partner
Name:_________________________
        Jon P Schotz
                                                       By:________________________
                                                           Andy Belew, President
Agreed to and approved by:

UMB BANK, N.A., not individually,
but solely as Successor Trustee



By: __________________________
Its: __________________________




                                               2
  Case 20-12453      Doc 45   Filed 07/13/20 Entered 07/13/20 13:53:04          Desc Main
                                Document     Page 3 of 6

        IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the day
and year first above written.

PURCHASER:                                      SELLER:

SAYBROOK FUND ADVISORS, LLC,                    BHF CHICAGO HOUSING GROUP B
a Delaware limited liability company            LLC, an Illinois limited liability company

                                                By: Better Housing Foundation
By: __________________________                  Its: Sole Member and Manager
Its: __________________________
Name:_________________________
                                                    By:________________________
                                                        Andy Belew, President
Agreed to and approved by:

UMB BANK, N.A., not individually,
but solely as Successor Trustee



By: __________________________
Its: __________________________




                                            2
  Case 20-12453      Doc 45   Filed 07/13/20 Entered 07/13/20 13:53:04          Desc Main
                                Document     Page 4 of 6

        IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the day
and year first above written.

PURCHASER:                                      SELLER:

SAYBROOK FUND ADVISORS, LLC,                    BHF CHICAGO HOUSING GROUP B
a Delaware limited liability company            LLC, an Illinois limited liability company

                                                By: Better Housing Foundation
By: __________________________                  Its: Sole Member and Manager
Its: __________________________
Name:_________________________
                                                    By:________________________
                                                        Andy Belew, President
Agreed to and approved by:

UMB BANK, N.A., not individually,
but solely as Successor Trustee



By: __________________________
Its: Senior Vice President




                                            2
Case 20-12453      Doc 45    Filed 07/13/20 Entered 07/13/20 13:53:04   Desc Main
                               Document     Page 5 of 6

                                       EXHIBIT B

                         ALLOCATION OF PURCHASE PRICE

                      ADDRESS                             PURCHASE PRICE
                                                            ALLOCATION
139-141 W Marquette Rd., Chicago, IL 60621                           105,000.00
1524 E 73rd St., Chicago, IL 60619                                    91,800.00
226-28 E 55th Place, Chicago, IL 60637                                64,056.00
2666-68 E 78th St., Chicago, IL 60649                                153,000.00
301-05 E 75th St., Chicago, IL 60619                                 140,000.00
4236-38 S Indiana Ave., Chicago, IL 60653                             64,056.00
4326-28 S Michigan Ave., Chicago, IL 60653
                                                                          85,408.00
435-41 E 71st St., Chicago, IL 60637                                     157,500.00
5116-18 S Indiana Ave., Chicago, IL 60615                                138,788.00
5119-25 S Prairie Ave., Chicago, IL 60615                                149,464.00
5154-56 S Indiana Ave., Chicago, IL 60615                                 85,408.00
5226-28 S Michigan Ave., Chicago, IL 60615                                85,408.00
5600-02 S Michigan Ave., Chicago, IL 60637                               160,140.00
5700 S Calumet Ave., Chicago, IL 60637                                   160,140.00
5701 S Calumet Ave., Chicago, IL 60637                                   192,168.00
5720-22 S Michigan Ave., Chicago, IL 60637                                64,056.00
5832-36 S Michigan Ave., Chicago, IL 60637                                85,408.00
5910-12 S King Dr., Chicago, IL 60637                                     64,056.00
7655-57 S Lowe Ave., Chicago, IL 60620                                   210,000.00
6123-25 S Prairie Ave., Chicago, IL 60637                                 85,408.00
614-22 E 71st St., Chicago, IL 60619                                     367,500.00
6207 -09 S King Dr., Chicago, IL 60637                                    85,408.00
6427-29 S Drexel Ave., Chicago, IL 60637                                  64,056.00
6540-42 S Ellis Ave., Chicago, IL 60637                                   64,056.00
6603 S Rhodes Ave., Chicago, IL 60637                                     64,056.00
6605-07 S Kimbark Ave., Chicago, IL 60637                                 85,408.00
6611-13 S Ellis Ave., Chicago, IL 60637                                   64,056.00
6656-58 S Woodlawn Ave., Chicago, IL 60637                               120,816.00
6820-22 S Cornell Ave., Chicago, IL 60649                                 91,800.00
6857-59 S King Dr., Chicago, IL 60619                                    245,000.00
6901-07 S Prairie Ave., Chicago, IL 60615                                367,500.00
6948-52 S Oglesby Ave., Chicago, IL 60649                                229,500.00
7018 S Clyde Ave., Chicago, IL 60649                                      91,800.00
721-29 W 71st St., Chicago, IL 60621                                     227,500.00
7511-19 Yale Ave., Chicago, IL 60620                                     420,000.00
                                            3
  Case 20-12453      Doc 45     Filed 07/13/20 Entered 07/13/20 13:53:04     Desc Main
                                  Document     Page 6 of 6

7556-58 S Eggleston Ave., Chicago, IL 6062                                   280,000.00
7600-20 S Stewart Ave., Chicago, IL 60620 & 7632-34 S
Stewart Ave., Chicago, IL 60620                                              840,000.00
7640-56 S Stewart Ave., Chicago, IL 60620                                  1,240,000.00
8030 S Yates Blvd., Chicago, IL 60617                                         77,168.00
8143-45 S Ellis Ave., Chicago, IL 60619                                      280,000.00
8229 S Langley Ave., Chicago, IL 60619                                        70,000.00
8249-51 S Drexel Ave., Chicago, IL 60619                                     105,000.00
1431-33 E 66th Place, Chicago, IL 60637                                       64,056.00
5606-08 S Michigan Ave., Chicago, IL 60637                                    64,056.00
1421 E 67th Place, Chicago, IL 60637                                           50,000.00
TOTAL:                                                                     $8,000,000.00




                                              4
